DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: a semicolon is missing after the limiting clause discussing the “upper and lower cross fibers” in lines 20-22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0176054 to Laib et al. (“Laib”) in view of U.S. Patent Application Publication No. 2016/0017870 to Mather (“Mather”).
With regard to Claim 14, Laib discloses an adaptive textile comprising a plurality of fibers configured to change shape in response to temperature change in order to become more insulative.  See, e.g., Abstract, entire document.  Laib discloses “the insulative material includes a plurality of fibers with some portion of the fibers comprised of at least first and second materials having different coefficients of thermal expansion.  As a result, each fiber is configured to change shape, such as by curling or otherwise deforming, in response to changes in temperature.”  Paragraph [0008].  As such, Laib satisfies the limitation of a plurality of first fiber having a first expansion coefficient and a plurality of second fiber having a second coefficient because each of the fibers contain materials having two different coefficients of thermal expansion.  Laib discloses that the adaptive textile can bend.  Compare Figures 2b, 4b, 5b, and 6b (showing a first length) to Figures 2a, 4a, 5a, and 6a (showing an expanded second length).  However, while Laib suggests a coiled configuration to the shape-changing materials, see, e.g., Figures 3 and 4b, Laib does not specifically disclose that first or second materials comprises a twisted polymer coil actuator.  Mather is also related to fabrics comprising temperature responsive materials.  See, e.g., Abstract, entire document.  Mather teaches that polymers can be formed as actuators that undergo curling, twisting, and even volumetric expansion.  Abstract and paragraphs [0049] and [0056].  Mather teaches that such fabric are known to include actuators, such as those formed by coils.  Paragraphs [0070] to [0072] and Figures 27 to 29.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the first or second materials disclosed by Laib in the configuration of a twisted polymer coil actuator, in order to provide the coil configuration already described by Laib as a polymeric actuator in the apparel, as shown to be known by Mather.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955). With regard to Claims 15 to 17, Laib discloses that the fibers can be woven into a fabric, paragraph [0056], and that the adaptive fibers can be provided in a parallel and alternating configuration.  Paragraph [0048] (“forming the strips such that portions made of a single material alternate or are disposed in parallel to portions made of two materials such that portions that curl are placed between or parallel to portions that do not”).  Laib also teaches “the first and second materials both extend lengthwise along the respective fibers.”  Paragraph [0009].  With regard to Claim 18, Laib discloses that the textile can be expand in response to a temperature change.  Paragraphs [0045], [0046], and [0050] and Figure 9.  It would have been obvious to a person having ordinary skill in the art at the time of filing the invention to provide the expansion such that the textile at least doubles in order to provide improved insulation properties, as generally taught to be known by Laib and because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  With regard to Claim 19, Laib discloses that the bending response of the fiber can be either continuous or discontinuous.  Paragraphs [0034] and [0039].  With regard to Claim 20, Laib discloses the insulative material is provided as a garment, such as clothing or a jacket.  Paragraph [0002].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,793,981 (“the ‘981 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘981 claims overlapping subject matter, such as a textile fabric comprising first fibers having a first coefficient of thermal expansion and second fibers having a second coefficient of thermal expansion, wherein the first and second materials comprise a twisted coil actuator, wherein the plurality of first fibers and the plurality of second fibers are provided in a configuration such that textile fabric can respond to temperature variation by changing its shape due to the structure of the fibers within the fabric.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787. The examiner can normally be reached Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/           Primary Examiner, Art Unit 1789